DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on June 8, 2021.
Claims 1-22 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 is currently having two sentences.  It appears to be typographical error in this claim. Appropriate correction is required.
Claims 21 and 22 are objected to because of the following informalities:  in line 1 of the claim 21, the semicolon should be a colon (“:”) following the word “comprising” (similar issue has been found in claim 22, in line 2 of claim 22).  It appears to be typographical error in this claim. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows:
Claim 22 is drawn to “a storage medium”.  As claims should be given their broadest reasonable interpretation consistent with the specification1.  The broadest reasonable interpretation of a claim drawn to “a storage medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “storage medium”2; particularly in instant case, as evidenced by applicant’s specification (original disclosure), i.e. on pg. 8, para. 5, recites that “[0043] The storage section 11 includes non-volatile storage medium such as ROM (Read Only Memory) and HDD (Hard Disk Drive), and RAM (Random Access Memory). The storage section 11 stores various programs such as an image forming program (not shown), and the picture data and the marking data that are received by the data obtaining section 12. In addition, the storage section 11 functions as an operation area for the control section 10 executing a program”, which merely provides several exemplary instances of “a storage medium” and does not constitutes as explicit definition for controlling the scope of claimed “storage medium”; therefore, the scope of such limitation, by broadest reasonable interpretation and consistent with the specification, encompasses the “storage medium” to be covering the transitory medium (i.e. propagating signals, carrier waves, etc.) Also see MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter3. Therefore, by broadest reasonable interpretation consistent with the specification provided by applicant, the claimed “storage medium” is considered to cover, inter alia, carrier waves, signal and wireless media (acoustic, RF, infrared, etc.), which are considered to be non-statutory subject matter under 35 U.S.C. 101 for at least the following reasons (For suggestions for amendment, see the memo of “Subject Matter Eligibility of Computer Readable Media”2).
A claim which is directed to a “signal (or carrier wave)” modulated/encoded/embodied on a carrier wave/etc.  with functional descriptive material.  While functional descriptive material may be claimed as a statutory product (i.e., a “manufacture”) when embodied on a tangible computer readable medium, a “signal” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  A “signal” is not a process because it is not a series of steps per se.  Furthermore, a “signal” is not a “machine”, “composition of matter” or a “manufacture” because these statutory classes “relate to structural entities and can be grouped as ‘product’ claims in order to contrast them with process claims.” (1 D. Chisum, Patents § 1.02 (1994)).  Machines, manufactures and compositions of matter are embodied by physical structures or material, whereas a “signal” has neither a physical structure nor a tangible material.   That is, a “signal” is not a “machine” because it has no physical structure, and does not perform any useful, concrete and tangible result.  Likewise, a “signal” is not a “composition of matter” because it is not “matter”, but rather a form of energy.  Finally, a “signal” is not a “manufacture” because all traditional definitions of a “manufacture” have required some form of physical structure, which a claimed signal does not have. A “manufacture” is defined as “the production of articles for use from raw materials or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.” 4.  Therefore, a “signal (or a carrier wave)” is considered non-statutory because it is a form of energy, in the absence of any physical structure or tangible material, that does not fall within any of the four statutory classes of 35 U.S.C. §101  (also see MPEP 2106 for further details).

Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a processing section”, “a margin setting section”, and “an image processing section” of indep. claim 1 (and similar the steps recited in indep. claim 21); 
“lay-out adjust section” of dep. claim 14; and 
“a processing reference information appending section” of dep. claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations are covered by the structure(s) from the original disclosure as following:
“a processing section” (corresponds to, in Landau, i.e. in fig. 1, processing section 100), “a margin setting section” (correspond to in Landau, i.e. in fig. 1, margin setting section 101), and “an image processing section” (correspond to in Landau, i.e. in fig. 1, image processing section 102) of indep. claim 1 (and similar the steps recited in indep. claim 21); 
“lay-out adjust section” of dep. claim 14 (correspond to in Landau, i.e. in fig. 1, lay-out adjusting section 103); and 
“a processing reference information appending section” of dep. claim 18 (correspond to in Landau, i.e. in fig. 1, processing reference information appending section 104). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-14 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landau et al. (U.S. Pub. No. 2019/0100030 A1, hereinafter as “Landau”).
With regard to claim 1, the claim is drawn to an image forming device (Landau, i.e. in Fig. 10, disclose the fabric printing system 100) comprising a processing section processing a provisionally combined datum into which a part image datum and a pattern datum included in marking data are merged, the part image datum being prepared by arranging picture pattern data into a shape of the picture pattern data for each of parts (see Landau, i.e. in Fig. 10, disclose the pattern design module 502, and further in para. 72 and in Fig. 11, disclose the high-level block diagram of a processing device 600 of the pattern design module, which further comprises a processor(s) 605; and further in para. 44-46, discloses that “[0044] The process 400 starts with a pattern design system or module 502 (FIG. 10) that outputs geometries 42 which are used as the basic elements for nesting (positioning geometric patterns in more optimized layout for minimum material usage) on the fabric 302…”), 
the processing section (see Landau, i.e. in Fig. 11, disclose the processing device 600) including; 
a margin setting section setting a margin on a periphery of the part (see Landau, i.e. in Fig. 9, step 402, disclose “Define Design Pattern”, and further in para. 33-34, discloses that “…One or more design or cut patterns 42 can be defined 402 (FIG. 9) using graphic design tools, such as Adobe Photoshop or Adobe Illustrator. A basic design pattern 42, which can be repeated on the fabric 302 (FIG. 8) to create a continuous design, is defined. Colorways are defined as well. As will be described below, the printing 407 (FIG. 9) is deferred to a later stage. [0034] FIG. 4 shows illustrative associations 50 of different cut patterns 42 with graphic designs 22. For instance, a cut pattern 42b seen in FIG. 4 is positioned, e.g., with respect to (X,Y), with respect to neighboring regions 24, and includes two graphic elements 22b. Similarly, a cut pattern 42a seen in FIG. 4 is positioned with respect to neighboring regions 24, and includes four graphic elements 22b. As also seen in FIG. 4, a cut pattern 42b located in a corresponding region 24 includes a single graphic element 22a.”); and 
an image processing section arranging an image prepared based on the part image datum in an area of the margin (see Landau, i.e. in Fig. 4 and in para. 34, discloses that “[0034] FIG. 4 shows illustrative associations 50 of different cut patterns 42 with graphic designs 22. For instance, a cut pattern 42b seen in FIG. 4 is positioned, e.g., with respect to (X,Y), with respect to neighboring regions 24, and includes two graphic elements 22b. Similarly, a cut pattern 42a seen in FIG. 4 is positioned with respect to neighboring regions 24, and includes four graphic elements 22b. As also seen in FIG. 4, a cut pattern 42b located in a corresponding region 24 includes a single graphic element 22a”; also in para. 46-48 and etc., disclose that “[0046] In some embodiments, the nesting 405 can use the geometries generated by the pattern design system 502,504, and arranges them efficiently per the required volume and variety of sizes on a fabric sheet with specific dimensions, e.g., the available width 304 and length 302 of the fabric 302. In some embodiments, the digital print system 508 allows printing of any image in any shape on a gray or dyed fabric…”).
With regard to claim 2, the claim is drawn to the image forming device as claimed in claim 1, wherein the margin set by the margin setting section is in an arbitrary shape which a user is able to choose and encloses one of the parts or a plurality of the parts that is grouped (see Landau, i.e. illustration of Fig. 4, the cut patterns 42a, 42b, 42g and etc. [as ”arbitrary shape”]; and the plurality of graphic elements 22b [as “plurality of the parts”]; also in para. 73, disclose that “Depending on the specific nature and purpose of the processing device 600, the I/O devices 625 can include devices such as a display (which may be a touch screen display), audio speaker, keyboard, mouse or other pointing device, microphone, camera, etc.”). 
With regard to claim 3, the claim is drawn to the image forming device as claimed in claim 1, wherein the margin set by the margin setting section is in a predetermined shape and encloses one of the parts or a plurality of the parts that is grouped (see Landau, i.e. in Fig. 9, step 402, disclose “Define Design Pattern”, and further in para. 33-34, discloses that “…One or more design or cut patterns 42 can be defined 402 (FIG. 9) using graphic design tools, such as Adobe Photoshop or Adobe Illustrator. A basic design pattern 42, which can be repeated on the fabric 302 (FIG. 8) to create a continuous design, is defined. Colorways are defined as well. As will be described below, the printing 407 (FIG. 9) is deferred to a later stage. [0034] FIG. 4 shows illustrative associations 50 of different cut patterns 42 with graphic designs 22. For instance, a cut pattern 42b seen in FIG. 4 is positioned, e.g., with respect to (X,Y), with respect to neighboring regions 24, and includes two graphic elements 22b. Similarly, a cut pattern 42a seen in FIG. 4 is positioned with respect to neighboring regions 24, and includes four graphic elements 22b. As also seen in FIG. 4, a cut pattern 42b located in a corresponding region 24 includes a single graphic element 22a”; further, in Fig. 4, the cut patterns of a triangle 42b, circle 42g and square 42a are illustrated).
With regard to claim 4, the claim is drawn to the image forming device as claimed 2, wherein when the margin setting section groups the parts into part groups, the margin setting section groups the parts having part image data prepared based on identical picture pattern data (see Landau, i.e. in Fig. 4-6; in Fig. 4, the design elements of 22b are group within the cut pattern 42b; and design element 22a being grouped in cut pattern 42g and etc.; also see the additional illustrations in Fig. 4-5 and etc.).
With regard to claim 5, the claim is drawn to the image forming device as claimed in claim 4, wherein the margin setting section groups the parts used for a product (see Landau, i.e. in para. 4, discloses that “[0004] A design pattern is defined using graphic design tools, such as Adobe Photoshop or Adobe Illustrator. The fabric is printed to the defined design, either using an analog printer, e.g. a rotary or flat-screen printer, or digitally, such as using a combination of a digital front end (DFE) and raster image processing (RIP), and a corresponding digital inkjet press. Most of the time, the design pattern is expressed by stepping and repeating on the fabric with a basic building block. The fabric can be produced with different “color ways” for the same graphic designs. For instance, a garment design may often be produced with two or three color ways, e.g., in blue tones or earth tones” [or as “a product”]).
With regard to claim 6, the claim is drawn to the image forming device as claimed in claim 4, wherein the margin setting section groups an arbitrary number of the parts of a same kind (see Landau, i.e. in Fig. 4, illustrates an arbitrary number of parts could be grouped, i.e. two in the triangle, one in the circle, four in the square and etc.).
With regard to claim 11, the claim is drawn to the image forming device as claimed in claim 1, wherein the image processing section deforms the part image datum according to a shape of the margin (see Landau, i.e. in Fig. 7 and para. 41, discloses that “[0041] In FIG. 7, the illustrative rectangular design is indicated as a pattern basic block 24, while the cut pattern 42, such as shaped as a portion of a skirt, is nested in the fabric 302. For each part, at any orientation needed for optimized nesting, the design and/or cut pattern can be aligned appropriately”). 
With regard to claim 12, the claim is drawn to the image forming device as claimed in claim 1, wherein the image processing section copies an outer peripheral region of the part image data having a predetermined width and arranges the outer peripheral region in an area of the margin (see Landau, i.e. the illustration of fig. 4, specifically, the graphic design block 22a with the cut pattern 42g enclosing the area). 
With regard to claim 13, the claim is drawn to the image forming device as claimed in claim 1, wherein the image processing section repeatedly arranges picture pattern included in the part image datum. In an area of the margin (see Landau, i.e. in Fig. 5-6 and in para. 37-38, disclose that “[0037] FIG. 5 is a schematic view 60 that shows optimized nesting on “white” (no graphics) virtual fabric 62, where each cut pattern 42 carries its own relationships to the graphic pattern. The illustrative schematic view 60 seen in FIG. 5 includes four groups 64, e.g., 64a-64d, of patterns 42, in which each of the illustrative groups includes four cut patterns 42a, three cut patterns 42b, and one cut pattern 42g. In some embodiments, the illustrative groups 64 can correspond to all of the necessary cut patterns for a garment 14. As well, in some embodiments, the illustrative groups 64 can correspond to the same or different designs [or as “repeatedly arranges”]. For instance, for a single design, the different groups 64 can be identical, or can be different, such as to be used for different colorways and/or different sizes….”). 
With regard to claim 14, the claim is drawn to the image forming device as claimed in claim 1, further comprising a lay-out adjusting section adjusting the margins overlapping with each other (see Landau, i.e. para. 44, discloses that “[0044] The process 400 starts with a pattern design system or module 502 (FIG. 10) that outputs geometries 42 which are used as the basic elements for nesting (positioning geometric patterns in more optimized layout for minimum material usage) on the fabric 302…”). 
With regard to claim 18, the claim is drawn to the image forming device as claimed in claim 1, wherein the processing section includes a processing reference information appending section appending processing reference information to the provisionally combined data (in accordance with original disclosure, i.e. para. 42, “processing reference information” could be “border line(s)”; in Landau, i.e. in Fig. 1-4 ,disclose the cut patterns 12a-12g, see fig. 1-3, and further append them to the graphic elements in fig. 4). 
With regard to claim 19, the claim is drawn to the image forming device as claimed in claim 18, wherein the processing reference information appending section appends a border line to separate each of the parts used for a product (see Landau, i.e. in Fig. 4, disclose the shapes of cut patterns for enclosing the graphic elements [or as “border line”]). 
With regard to claim 20, the claim is drawn to the image forming device as claimed in claim 18, wherein the processing reference information appending section appends a processing reference line on a center of the part or at a predetermined position in the part (see Landau, i.e. in fig. 5, the illustration of the horizontal dash line across the center of the medium). 
With regard to claim 21, the claim is drawn to an image forming method (Landau, i.e. in Fig. 10, disclose the fabric printing system 100 and the method in Fig. 9, and etc.) comprising; 
a provisionally combined data processing step of processing a provisionally combined datum into which a part image datum and a pattern datum included in marking data are merged, the part image datum being prepared by arranging picture pattern data into a shape of the picture pattern data for each of parts (see Landau, i.e. in Fig. 10, disclose the pattern design module 502, and further in para. 72 and in Fig. 11, disclose the high-level block diagram of a processing device 600 of the pattern design module, which further comprises a processor(s) 605; and further in para. 44-46, discloses that “[0044] The process 400 starts with a pattern design system or module 502 (FIG. 10) that outputs geometries 42 which are used as the basic elements for nesting (positioning geometric patterns in more optimized layout for minimum material usage) on the fabric 302…”); and 
an image data preparing step of preparing an image datum from the processed provisionally combined datum (see Landau, i.e. in Fig. 11, disclose the processing device 600), 
wherein the provisionally combined data processing step includes; 
a step of processing the provisionally combined data so that a margin is set on a periphery of each of the parts (see Landau, i.e. in Fig. 9, step 402, disclose “Define Design Pattern”, and further in para. 33-34, discloses that “…One or more design or cut patterns 42 can be defined 402 (FIG. 9) using graphic design tools, such as Adobe Photoshop or Adobe Illustrator. A basic design pattern 42, which can be repeated on the fabric 302 (FIG. 8) to create a continuous design, is defined. Colorways are defined as well. As will be described below, the printing 407 (FIG. 9) is deferred to a later stage. [0034] FIG. 4 shows illustrative associations 50 of different cut patterns 42 with graphic designs 22. For instance, a cut pattern 42b seen in FIG. 4 is positioned, e.g., with respect to (X,Y), with respect to neighboring regions 24, and includes two graphic elements 22b. Similarly, a cut pattern 42a seen in FIG. 4 is positioned with respect to neighboring regions 24, and includes four graphic elements 22b. As also seen in FIG. 4, a cut pattern 42b located in a corresponding region 24 includes a single graphic element 22a.”); and
a step of processing the part image datum and arranging the part image datum in the margin (see Landau, i.e. in Fig. 4 and in para. 34, discloses that “[0034] FIG. 4 shows illustrative associations 50 of different cut patterns 42 with graphic designs 22. For instance, a cut pattern 42b seen in FIG. 4 is positioned, e.g., with respect to (X,Y), with respect to neighboring regions 24, and includes two graphic elements 22b. Similarly, a cut pattern 42a seen in FIG. 4 is positioned with respect to neighboring regions 24, and includes four graphic elements 22b. As also seen in FIG. 4, a cut pattern 42b located in a corresponding region 24 includes a single graphic element 22a”; also in para. 46-48 and etc., disclose that “[0046] In some embodiments, the nesting 405 can use the geometries generated by the pattern design system 502,504, and arranges them efficiently per the required volume and variety of sizes on a fabric sheet with specific dimensions, e.g., the available width 304 and length 302 of the fabric 302. In some embodiments, the digital print system 508 allows printing of any image in any shape on a gray or dyed fabric…”).
With regard to claim 22, the claim is drawn to a storage medium storing a program for image forming (Landau, i.e. in Fig. 10, disclose the fabric printing system 100 and the method in Fig. 9, and etc.; in addition, in Landau, i.e. in para. 76, discloses that “[0076] Software or firmware to implement the techniques introduced here may be stored on a machine-readable storage medium and may be executed by one or more general-purpose or special-purpose programmable microprocessors. A “machine-readable medium”, as the term is used herein, includes any mechanism that can store information in a form accessible by a machine (a machine may be, for example, a computer, network device, cellular phone, personal digital assistant (PDA), manufacturing tool, or any device with one or more processors, etc.). For example, a machine-accessible medium includes recordable/non-recordable media, e.g., read-only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory devices; etc.”), the program comprising; 
a provisionally combined data processing step of processing a provisionally combined datum into which a part image datum and a pattern datum included in marking data are merged, the part image datum being prepared by arranging picture pattern data into a shape of the picture pattern data for each of parts (see Landau, i.e. in Fig. 10, disclose the pattern design module 502, and further in para. 72 and in Fig. 11, disclose the high-level block diagram of a processing device 600 of the pattern design module, which further comprises a processor(s) 605; and further in para. 44-46, discloses that “[0044] The process 400 starts with a pattern design system or module 502 (FIG. 10) that outputs geometries 42 which are used as the basic elements for nesting (positioning geometric patterns in more optimized layout for minimum material usage) on the fabric 302…”); and 
an image data preparing step of preparing an image datum from the processed provisionally combined datum (see Landau, i.e. in Fig. 11, disclose the processing device 600), 
wherein the provisionally combined data processing step includes; 
a step of processing the provisionally combined data so that a margin is set on a periphery of each of the parts (see Landau, i.e. in Fig. 9, step 402, disclose “Define Design Pattern”, and further in para. 33-34, discloses that “…One or more design or cut patterns 42 can be defined 402 (FIG. 9) using graphic design tools, such as Adobe Photoshop or Adobe Illustrator. A basic design pattern 42, which can be repeated on the fabric 302 (FIG. 8) to create a continuous design, is defined. Colorways are defined as well. As will be described below, the printing 407 (FIG. 9) is deferred to a later stage. [0034] FIG. 4 shows illustrative associations 50 of different cut patterns 42 with graphic designs 22. For instance, a cut pattern 42b seen in FIG. 4 is positioned, e.g., with respect to (X,Y), with respect to neighboring regions 24, and includes two graphic elements 22b. Similarly, a cut pattern 42a seen in FIG. 4 is positioned with respect to neighboring regions 24, and includes four graphic elements 22b. As also seen in FIG. 4, a cut pattern 42b located in a corresponding region 24 includes a single graphic element 22a.”); and
a step of processing the part image datum and arranging the part image datum in the margin (see Landau, i.e. in Fig. 4 and in para. 34, discloses that “[0034] FIG. 4 shows illustrative associations 50 of different cut patterns 42 with graphic designs 22. For instance, a cut pattern 42b seen in FIG. 4 is positioned, e.g., with respect to (X,Y), with respect to neighboring regions 24, and includes two graphic elements 22b. Similarly, a cut pattern 42a seen in FIG. 4 is positioned with respect to neighboring regions 24, and includes four graphic elements 22b. As also seen in FIG. 4, a cut pattern 42b located in a corresponding region 24 includes a single graphic element 22a”; also in para. 46-48 and etc., disclose that “[0046] In some embodiments, the nesting 405 can use the geometries generated by the pattern design system 502,504, and arranges them efficiently per the required volume and variety of sizes on a fabric sheet with specific dimensions, e.g., the available width 304 and length 302 of the fabric 302. In some embodiments, the digital print system 508 allows printing of any image in any shape on a gray or dyed fabric…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau as applied to claim 1 above, and further in view of Endo (U.S. Pub. No. 2004/0207875 A1).
With regard to claim 7, the claim is drawn to the image forming device as claimed in claim 1, wherein the margin setting section sets the margin of which a shape is formed by enlarging the part included in the marking data by a predetermined magnification.
The teachings of Landau do not explicitly disclose the aspect relating to “wherein the margin setting section sets the margin of which a shape is formed by enlarging the part included in the marking data by an arbitrary magnification that a user is able to designate”. 
However, Endo discloses an analogous invention relates to a printing system capable of carrying out "borderless" printing of arbitrary portion(s) of image data created, for example, at digital camera(s) or other such image data creation apparatus(es).  More specifically, in Endo, i.e. abstract, discloses that “it is an object of the present invention, when extracting arbitrary region(s) from image(s) taken with a digital camera or the like and printing same, to make it possible to carry out borderless printing.  During cropped printing, because user(s) can specify arbitrary region(s) of arbitrary size(s), aspect ratio(s) of cropped image(s) and aspect ratio(s) of printing paper will not match, and distorted image(s) will result if an attempt is made to carry out printing with no border at any of the four edges thereof. Image(s) may therefore be rotated based on aspect ratio(s) of print region(s) defined by print layout(s) and aspect ratio(s) of cropped image(s) (S17 through S19), and image(s) may be enlarged and/or reduced such that aspect ratio(s) thereof is or are preserved unaltered so as to cause no margin to be formed on at least either the two horizontal or the two vertical edges of print region(s) (S20). Furthermore, when carrying out borderless printing, portion(s) extending beyond edge(s) of printing paper may be taken into consideration in advance in establishing image cutting frame(s). This will make it possible for printing of image(s) at locus or loci specified by user(s) to be carried out faithfully, without distortion, and without borders at two edges thereof…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landau to include the limitation(s) discussed and also taught by Endo, with the aspect(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image processing art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Landau by the teachings of Endo, and to incorporate the limitation(s) discussed and also taught by Endo, thereby “… it possible for printing of image(s) at locus or loci specified by user(s) to be carried out faithfully, without distortion, and without borders at two edges thereof” (see Endo, i.e. abstract and etc.).	
With regard to claim 8, the claim is drawn to the image forming device as claimed in claim 1, wherein the margin setting section sets the margin of which a shape is formed by enlarging the part included in the marking data by an arbitrary magnification that a user is able to designate (see Endo, i.e. abstract, discloses that “During cropped printing, because user(s) can specify arbitrary region(s) of arbitrary size(s), aspect ratio(s) of cropped image(s) and aspect ratio(s) of printing paper will not match, and distorted image(s) will result if an attempt is made to carry out printing with no border at any of the four edges thereof. Image(s) may therefore be rotated based on aspect ratio(s) of print region(s) defined by print layout(s) and aspect ratio(s) of cropped image(s) (S17 through S19), and image(s) may be enlarged and/or reduced such that aspect ratio(s) thereof is or are preserved unaltered so as to cause no margin to be formed on at least either the two horizontal or the two vertical edges of print region(s) (S20). Furthermore, when carrying out borderless printing, portion(s) extending beyond edge(s) of printing paper may be taken into consideration in advance in establishing image cutting frame(s). This will make it possible for printing of image(s) at locus or loci specified by user(s) to be carried out faithfully, without distortion, and without borders at two edges thereof.”). 

Allowable Subject Matter
With regard to Claims 9-10 and 15-17, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 9, the closest prior arts of record, Landau and Endo, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming device as claimed in claim 8, wherein a user is able to designate the arbitrary magnifications that are used respectively for a longitudinal direction and a lateral direction and are different from each other”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Landau and Endo. 
With regard to claim 10, the closest prior arts of record, Landau and Endo, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming device as claimed in claim 8, wherein a user is able to designate the arbitrary magnifications that are used respectively for a center portion and an edge portion and are different from each other”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Landau and Endo. 
With regard to claim 15, the closest prior arts of record, Landau and Endo, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming device as claimed in claim 14, wherein if the margins of any two of the parts that are disposed adjacent to each other overlaps with each other, the lay-out adjusting section sets a border of the margins at a center of a gap between the parts”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Landau and Endo. 
With regard to claim 16, the closest prior arts of record, Landau and Endo, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming device as claimed in claim 14, wherein each of the parts has a priority rank, and wherein if the margin of a first part of the parts overlaps with the margin of a second part of the parts that is located adjacent to the first part and has the priority rank higher than the first part, the margin of the second part is prioritized over the margin of the first part”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Landau and Endo. 
With regard to claim 17, the closest prior arts of record, Landau and Endo, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming device as claimed in claim 14, further comprising a marking data preparing section preparing marking data, wherein if the margin of a first part of the parts overlaps with the margin of a second part of the parts that is located adjacent to the first part, the lay-out adjusting section displaces at least one of the first part and the second part so that the margins of the first and second parts do not overlap with each other and the marking data preparing section prepares the corrected marking data based on the at least one of the first part and the second part having been displaced”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Landau and Endo. 
Therefore, claims 9-10 and 15-17 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dziesietnik (U.S. Pat/Pub No. 2020/094579 A1) disclose an invention relates to a system for providing garments with printed patterns thereon, and, more particularly, the present disclosure relates to a system for providing garments with printed patterns thereon that includes optimized nesting of garment portions.
Aminpour et al. (U.S. Patent No. 9.623,578 B1) disclose an invention relates to on-demand apparel manufacturing. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Zletz, 893 F. 2d 319.  (Fed. Cir. 1989). 
        2 In reference to the memorandum issued on January 26, 2010, titled "Subject Matter Eligibility of Computer Readable Media", also published in Official Gazette of the USPTO on February 23, 2010 (http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20), and also see the provided suggestion for amendment discussed therein.  
        3 See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.
        4 See In re Diamond v. Chakrabarty, 447 U.S. 303, 308, 206 USPQ 193, 196-97 (1980).